UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1931


DESHANE A. MCCASKEY,

                Plaintiff - Appellant,

          v.

JANA HENRY; YMCA OF GREATER CHARLOTTE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00390-GCM)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeShane A. McCaskey, Appellant Pro Se.    Homer Bernard Tisdale,
III, Michael Lawrence Wade, Jr., OGLETREE, DEAKINS, NASH SMOAK &
STEWARD, PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              DeShane   A.     McCaskey        seeks   to   appeal   the   district

court’s order dismissing her discrimination claim.                      We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on April 3, 2012.         The notice of appeal was filed on July 24,

2012.   Because McCaskey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions       are    adequately    presented     in   the

materials     before    the    court   and       argument    would   not    aid   the

decisional process.

                                                                           DISMISSED




                                           2